Citation Nr: 1739512	
Decision Date: 09/15/17    Archive Date: 09/29/17

DOCKET NO.  13-30 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a back disability.

4.  Entitlement to service connection for a neck disability.

5.  Entitlement to service connection for a bilateral knee disability.

6.  Entitlement to service connection for a right elbow disability.

7.  Entitlement to service connection for a left shoulder disability.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs
ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served on active duty from August 1999 to August 2004.  

These matters come before the Board of Veterans' Appeals (Board) from a May 2010 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Oakland, California.  In that decision, the RO denied service connection for bilateral hearing loss, tinnitus, a lower back disability, a neck disability, a bilateral knee disability, a right elbow disability, and a left shoulder blade disability.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran requested a Board hearing before a Veterans Law Judge at the RO (Travel Board hearing) on his September 2013 substantive appeal (VA Form 9). The Veteran has a right to a hearing, but one has not yet been scheduled.  See 38 C.F.R. § 20.700 (a), (e) (2016).  There is no evidence in the record that this hearing request has been withdrawn.  A remand is therefore necessary to schedule the requested hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board hearing before a Veterans Law Judge at the RO.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




